June 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           DARYL GREEN, Appellant

NO. 14-14-00320-CV                          V.

                    GROCERS SUPPLY CO. INC, Appellee
                    ________________________________

     This cause, an appeal from the judgment in favor of appellee, Grocers
Supply Co. Inc., signed May 7, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Daryl Green to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.